Citation Nr: 1645926	
Decision Date: 12/01/16    Archive Date: 12/20/16

DOCKET NO.  12-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 24, 2014, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  Personnel records indicate he participated in counterinsurgency operations while serving in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Following a remand by the Board in April 2014 and a VA examination on June 24, 2014, the RO increased the Veteran's rating for PTSD to 70 percent effective the date of the VA examination.  As the increase was not a full grant of benefits throughout the appeal period, the matter is now returned to the Board for further adjudication.


FINDINGS OF FACT

1.   Prior to June 24, 2014, the Veteran's PTSD was manifested by moderate symptomatology, to include disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas or total occupational and social impairment were not shown.

2.  On and after June 24, 2014, the Veteran's PTSD was manifested by more severe symptomatology, to include mild memory loss, neglect of personal appearance and difficulty adapting to stressful circumstances; total occupational and social impairment was not shown.






CONCLUSIONS OF LAW

1.  Prior to June 24, 2014, the criteria for an initial disability rating of 50 percent (but no higher) for service-connected PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  On and after June 24, 2014, the criteria for a disability rating in excess of 70 percent for service-connected PTSD were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records.  In addition, VA examinations were conducted in September 2010 and June 2014.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's disability and were conducted after a review of the relevant history.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The latter fulfilled the requirements of the Board's April 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   38 C.F.R. § 4.130, Diagnostic Code 9400 (2015).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the evidence, in September 2010, the Veteran underwent a VA examination.  It was noted he was experiencing flashbacks and vivid memories of his experiences in Vietnam.  He was having ongoing problems falling asleep, waking up frequently and having nightmares.  He reported becoming startled by any unexpected noise and was hypervigilant to his immediate surroundings.  He avoided all cues and triggers that might remind him of his war experience.  It was noted he tended to isolate and avoid social contact and had been experiencing increasing mood swings, along with irritability.  At the examination, the Veteran was alert and cooperative.  He was dressed and groomed appropriately and his motor activity was calm.  His mood, affect and speech were normal and there was no evidence of a thought disorder.  Thought content was appropriate to the examination. The Veteran denied suicidal and homicidal ideation.  He was oriented to time, place, and person.  His memory and concentration were intact.  His judgment, impulse control, and insight were noted to be intact as well.  The Veteran noted he had a stable relationship with his wife who encouraged him to seek counseling when she noticed an exacerbation of symptoms.  He indicated getting along well with his children and grandchildren.  It was noted the Veteran used to enjoy woodworking and metal detecting, but he had given up those hobbies and normally stayed home avoiding recreation and leisure activities.  The examiner concluded that the Veteran was experiencing moderate symptoms of chronic PTSD.  It was noted this resulted in occupational and social impairment with occasional decreases in work efficiency and occasional inability to socialize as a direct consequence of impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks, and mood swings.  A GAF score of 51 was assigned.

Following a grant of service connection and assignment of a 30 percent disability rating which was continued in a March 2012 statement of the case, the Veteran appealed and in a March 2012 written statement, indicated the examination did not reflect the severity of his symptomatology.  In April 2014, the Board remanded the claim for another VA examination.

At a VA examination on June 24, 2014, the examiner diagnosed PTSD and unspecified depressive disorder.  Depressive disorder symptoms were noted to include having no desire to take care of appearance and being disorderly.  In addition, anxiety and depression about medical problems, feeling useless and having difficulty sleeping were attributed to the depressive disorder.  The examiner indicated that symptoms of PTSD were irritability, anxiety and anger triggered by specific stressors associated with explosions and attack, fear of night time, and avoidance of crowds and war movies.  It was noted that symptoms of both depressive disorder and PTSD combined to produce reduced motivation and lack of energy.  It was noted the Veteran's relationship to his wife and children remained close, although he had no friends or interest in having friends.  The Veteran reported having a short fuse and feeling useless with problems sleeping due to thinking about the war.  As to the criteria for a diagnosis of PTSD, the Veteran endorsed recurrent distressing dreams, avoidance of memories and reminders of service, persistent and exaggerated negative beliefs or expectations, persistent negative emotional state, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  It was noted the symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  As to symptoms applicable to the Veteran's diagnosis, the examiner indicated these included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances and neglect of personal appearance and hygiene.   It was noted that at the examination the Veteran was cleanly dressed and groomed.  He was alert, oriented, cooperative, pleasant and receptive.  His eye contact was appropriate.  His speech was spontaneous, fluent and coherent.  His thought processes were linear, goal oriented and relevant.  He denied hallucinations, delusions, suicidal and homicidal ideation.  His insight was noted to be limited, but his judgment and impulse control were noted to be good. 
Notably, treatment records do not show extensive treatment for psychiatric concerns.  In October 2013, during an unrelated psychological assessment, the Veteran indicated being close to his wife and children.  It was indicated the Veteran was friendly and cooperative.  He was oriented to person, place and time.

Overall, the Board finds that any doubt can be resolved in the Veteran's favor to grant a 50 percent initial disability rating for service-connected PTSD on account of a finding by the September 2010 VA examiner of moderate symptomatology supported by a GAF score of 51 and symptoms covered by the 50 percent rating criteria, to include disturbances of motivation and mood.  Importantly, when a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Along with this, after consideration of the evidence, any reasonable doubt remaining must be resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The record, however, does not support a showing of entitlement to a rating in excess of 50 percent prior to the June 2014 examination.  The September 2010 examiner found the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and occasional inability to socialize as a direct consequence of his impaired sleep, isolation, avoidance of recreation and leisure activities, heightened arousal, flashbacks, and mood swings.  In making this finding, the examiner noted that the Veteran denied suicidal ideation, had normal speech, and was oriented with appropriate dress and grooming.  Impulse control was intact.  Panic attacks and depression were not noted on examination; thus, the Veteran does not appear to have had near continuous panic or depression.  The record is devoid of any suggestion of obsessional rituals.  Based on the absence of more severe symptom or evidence of more severe impairment, the Board finds a 70 percent disability rating is not warranted prior to June 2014.  

A 100 percent disability rating is not warranted at any point during the appeal period because total occupational and social impairment is not shown.  In fact, the examiner in 2010 found the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and occasional inability to socialize.  The examiner in 2014 found the Veteran's mental health diagnoses resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  

In making the above findings, the 2010 examiner noted that the Veteran had appropriate thought content, normal speech, and no evidence of a thought disorder.  He was alert and oriented and no hallucinations, delusions, or inappropriate behavior was noted.  The Veteran denied homicidal and suicidal ideation.  He was groomed appropriately and his memory was intact.  The 2014 examiner noted that the Veteran was cleanly dressed and groomed, alert and oriented, and pleasant and receptive.  Speech was spontaneous, fluent, and coherent.  While the Veteran had memory loss, it was described as mild, as opposed to memory loss for names of close relatives, own occupation, or own name, which is a sign of total occupational and social impairment.  Likewise, while the Veteran reported some problems with behavior, such as verbal or physical aggression toward people or objects, grossly inappropriate behavior as contemplated in the higher 100 percent rating was not reported or found on examination.  He denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  He denied and did not present any signs of psychotic thought content/process problems.  

Given the above, the Board finds that the evidence of record clearly reflects occupational and social impairment that is less than total.  As such, a higher 100 percent rating is not warranted at any time for service-connected PTSD.  

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a disability rating higher than the percentages assigned on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations assigned for his service-connected disability inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  As mentioned, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan, supra, 16 Vet. App. 436.  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms associated with the service-connected PTSD are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is  raised by the record.  Here, the record reflects that the Veteran applied for entitlement to TDIU in September 2008.  This was denied in a February 2009 rating decision which the Veteran appealed.  In a February 2011 statement of the case, the RO continued a denial of TDIU explaining that evidence indicated the Veteran was precluded from working due to disabilities that were not service connected.  In a correspondence received later that month, the Veteran indicated he wished to cancel his claim for TDIU.  Of note, the Veteran has been had a combined 100 percent rating since October 8, 2013.  There is no indication or assertion of unemployability due to PTSD necessitating further action at this time pursuant to Rice. 


ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


On and after June 24, 2014, a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


